DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on May 30, 2019.
Claims 1-20 are pending in this action. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a computer enabled method/system/computer program product of controlling a secondary system with a primary system for taking commands. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach in combinations with other limitations particularly, “determining whether the user command at the primary device matches at least one initial commands having above a threshold value for the probability factor linking the initial command to the primary device to the request the at least one secondary device and sending a signal to activate the at least one secondary device to perform the request without requiring an activation command from the user”. 
Examiner’s note: the applicant define a computer readable storage medium at Paragraphs 0072 of the specification, and clearly stated, “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic 
Regarding prior art of record, for example Patent Application Publication of Grumer et al. (US 2019/0082229) discloses, “a method includes associating a client device with a secondary device. The method further includes identifying a triggering event related to an operation of the secondary device. The method also includes, in response to identifying the triggering event, sending a message to the client device with a request for information related to the operation of the secondary device. The client device may have a user interface configured to receive the information. The method includes receiving, via a network, the information from the client device. The method further includes performing the operation at the secondary' device using the information from the client device”. 
Patent Application Publication of Mutagi (US 2015/0154976) discloses, “natural language controlled devices may be configured to activate command recognition in response to one or more wake words. Techniques are provided to enable a voice controlled system to detect or receive an indication of a secondary device available to be controlled. The voice controlled system communicates with the secondary device to obtain information related to the secondary device. The voice controlled system may output of an audio query requesting audio input data related to controlling the secondary device from a user and generate, based on the requested audio input data, recognition data utilized to recognize of at least part of one or more commands to issue one or more controls to the secondary device”.

Patent Publication of Li et al. (US 10,796,702) discloses, “system and method for controlling a home assistant device include: receiving an audio input; performing speaker recognition on the audio input; in accordance with a determination that the audio input includes a voice input from a first user that is authorized to control the home assistant device: performing speech-to-text conversion on the audio input to obtain a textual string; and searching for a predefined trigger word for activating the home assistant device in the textual string; and in accordance with a determination that the audio input includes a voice input from the home assistant device: forgoing performance of speech-to-text conversion on the audio input; and forgoing search for the predefined trigger word”.
However, the prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “determining whether the user command at the primary device matches at least one initial commands having above a threshold value for the probability factor linking the initial command to the primary device to the request the at least one secondary device and sending a signal to activate the at least one secondary device to perform the request without requiring an activation command from the user”. Therefore, claims are allowed over the prior art of record. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
February 26, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656